Warren E. Burger: We’ll hear arguments next in number 1182, Mattz against Arnett. Mr. Sclar you may proceed whenever you’re ready.
Lee J. Sclar: Mr. Chief Justice and may it please the Court. This case is here on a writ of certiorari to the California Court of Appeal. The issue presented is whether an 1892 federal statute terminated prior of an Indian reservation, and thereby made that area subject to state fishing laws. The area in question is a strip 1 mile in either side of the Klamath River from the Pacific Ocean inland for 20 miles. This area together with the next 20 miles up the Klamath River has always been the center of Yurok Indian life. Petitioner Raymond Mattz is a Yurok. He and his family, and his ancestors have always fished along this stretch of the Klamath River and they have done so with large nets including gill nets. In September of 1969 petitioner Mattz had five gill nets stored at a location approximately 200 feet from the Klamath River and about 10 miles from the Pacific Ocean. The land belonged to the Simpson Timber Company but it adjoined an allotment of petitioner Mattz’ mother, and the nets were on the Simpson Timber Company land by mere inadvertence.
Harry A. Blackmun: Is that a factor of any importance here the fact that it was on land owned by Simpson?
Lee J. Sclar: In view of other rulings by this Court in Seymour and by lower courts, no it isn’t Your Honor. However if it had proved to be on allotted land of petitioner’s mother, then the issue presented by this case would not arise since the land would then be Indian country even if it wasn’t in an Indian Reservation. A game warden came by from the State of California, saw the nets, and confiscated them. The respondent Director to the Department of Fish and Game then instituted a proceeding to forfeit the nets to the State. Petitioner Mattz intervened and asked for returns of his nets saying the state law did not apply because the nets had been seized in Indian country. The trial court ruled for the State ruling that although the area had at one time been a private Indian reservation, but that reservation had been terminated by an 1892 statute which opened the land for public purchase. The decision was affirmed on the same grounds by the California Court of Appeals and the California Supreme Court declined to hear the case. In order to understand why the decisions by the California courts were wrong, it’s necessary to understand the legal history of this area, and I would ask if the Court could refer to the maps supplied by the Solicitor General in this argument. The first reservation created in this area was the Klamath River Reservation. It’s not, excuse me Your Honors, it is not in the brief of the Solicitor General, but it was supposed to have been supplied to the Court, especially this morning. They’re relatively small maps, wait.
Warren E. Burger: You may continue and we’ll --
Lee J. Sclar: Okay, well I would try to describe it without the maps. The first reservation created was a strip 2 miles wide on either side of the Klamath River from the Pacific inland for 20 miles. That is the same area in dispute here. It’s shown on the little maps in --
Harry A. Blackmun: If you like you can use these ones here?
Lee J. Sclar: Oh, I’m perfectly familiar with it. I just thought that every member of the Court would like to be able to look at when while I discuss this.
Warren E. Burger: They don’t seem to have been delivered to all the --
William O. Douglas: Isn’t it one of the --
Lee J. Sclar: I’d also appear -- no, I don’t think it’s actually in any of the briefs. It was supplied separately.
Speaker: (Inaudible)
Lee J. Sclar: Right, that’s the map.
Speaker: Some of us don’t have it.
Lee J. Sclar: I apologize to the Court for that situation. I understood that nine copies had been delivered and that each --
Warren E. Burger: Well, if nine copies were delivered to the clerk then it’s not your responsibility.
Lee J. Sclar: The area that’s in dispute that is the 2-mile strip from the ocean inland for 20 miles was first established as a reservation in 1855, and it was done by a Presidential Proclamation and called the Klamath River Reservation. In 1864, Congress passed the statute authorizing the creation of four reservations in California. Pursuant to the statute, the four reservations were created by 1876 and one of those reservations was the Hoopa Valley Indian Reservation. That reservation is shown on the little map as the green square. It’s an area approximately 50 miles down stream on the Klamath River and approximately 12 miles square. The result of that is that there between the Klamath River Reservation and the Hoopa square, there’s a gap of Klamath River that at that time was not part of a reservation. The federal government however continued to recognize the existence of the Klamath River Reservation as an Indian Reservation until 1889. At that time a federal court declared that the Klamath River Reservation was no longer a reservation because it had not been included in one of the four reservations authorized by the 1864 Act. It did that on a basis of a statute which said that reservations, a provision in the 1864 Act saying that “Reservations not included in the four reservations should not be retained for Indian purposes”. So in 1889, the situation was that you have the Hoopa Valley Indian Reservation that is the square and no other reservations recognized by the courts in that area. However, in 1891 the President moved to correct the situation caused by the court decision in 1889, and the President issued an Executive Order extending the Hoopa Valley Indian Reservation from the Hoopa square all the way up to the Klamath River to the Pacific Ocean in a 2-mile strip, 1 mile on either side of the river. That Executive Order extending the Hoopa Valley Indian Reservation was upheld by this Court in U.S. v. Donnelly in 1912 and the extension that is the addition to the Hoopa Valley Indian Reservation, the 2-mile wide approximately 50 mile long strip became known as the Hoopa extension.
William J. Brennan, Jr.: Now, on that map is that what this yellow and red?
Lee J. Sclar: The combination of the yellow and red together constitute the Hoopa extension. That is correct. Then we come to the Act of 1872 which is the crux of this case. That Act had three significant provisions. First of all, it provided that Indians living on the red area that is the lower 20 miles of the extension should receive allotments of land there in priority over anybody else, including white settlers who may have innocently settled in that area thinking that it was not part of a reservation anymore. Secondly, the Secretary of the Interior was authorized to set aside Indian villages in that area. And thirdly, the area that was not allotted and not reserved for Indian villagers was opened up to non-Indian purchase under the general land laws of United States. However, one exception was made to the general land law disposition and that was that the proceeds of the money instead of accruing to the United States were to be used solely for the benefit of the Indians. That statutory pattern in the 1892 Act is in our opinion not distinguishable from the pattern of the South Colville Reservation Act which this Court in Seymour said did not abolish the south half of the Colville Reservation. It is we feel, completely different from the North Colville Reservation Act which Seymour held did abolish the north half of the Colville Reservation. The two really significant differences that we’ve seen between the Hoopa Act and the North Colville Act is that the North Colville Act expressly vacated and restored the north half of Colville to the public domain. There is no such provision in either the South Colville Act or in the Hoopa Extension Act. Additionally, the North Colville Act allowed for public use of the proceeds of the sale surplus land. There is no such provision in the Hoopa Extension Act. In fact as I pointed out quite to the contrary, the Act specifically provides that only Indians are to be the beneficiaries. In addition to the statutory language differences, the legislative history also shows that Congress have no intent to terminate the lower 20 miles and the Hoopa extension by the 1892 Act. The Senate deleted from the House Bill provision that would’ve allowed the sale proceeds to be used to remove the Indians from the reservation. The Congress as a whole concurred in the Senate move. Additionally, the provision giving Indians allotments with priority over all other settlers was added in the Senate after no such provision was in the House Bill. Thirdly, this Bill is clearly reflected in the legislative history, came out of the Senate and substantially the form recommended by the Interior Department. And it is simply inconceivable that the Interior Department had recommended an 1892 Bill that would have the effect of terminating a Reservation which the President had only created in October of 1891 at the request of the Interior Department. There are also references in the legislative history to an abandoned reservation, but if you read the legislative history closely, especially the House Committee Report, you find that those references are to the Klamath River Reservation which is we pointed out had been declared to be nonexistent back before in 1889, because it was not one of the four reservations under the 1864 Act. Finally, I would like to point out as far as the legislative history goes that there is no mention whatsoever in any of the legislative history of the 1891 Hoopa extension. And it seems totally inconsistent with this Court’s holding in United States versus Celestine that a clear intent is needed to terminate a reservation that Congress not even mentioning the reservation, could’ve intended to terminate it. There’re also subsequent acts which show that this area was not intended to be terminated. In 1893, 161 allotments were made to the Indians pursuant to the 1892 Act. Those allotments constituted 40% of the lower 20 miles that is the area that had been over it. The 161 allotments were described in the 1893 report of the Commissioner of Indian Affairs as being on Reservation. The Commissioner’s report had two sections. One for on Reservation allotments, one for public domain allotments these reservations were in it. These allotments were in the on reservation section.
William J. Brennan, Jr.: Incidentally Mr. Sclar, on this map how much is involved in this lawsuit?
Lee J. Sclar: The area covered is the red area. The --
William J. Brennan, Jr.: That’s all?
Lee J. Sclar: That is all. The red area is the area that was opened up after being allotted and having villages reserved.
Potter Stewart: And all the Yurok Indians centered in this area today?
Lee J. Sclar: No, Your Honor. Many of them do not live on the reservation as such but the live -- a great number of them live in surrounding area and come to this area to fish. The area is very difficult to inhabit because it’s very difficult to get in and out of it. About half, it has no roads at all. People come there on summer vacations. They come there on fishing expeditions, but the area is still regarded as the center of Yurok life.
Potter Stewart: How many Yurok Indians are there approximately today?
Lee J. Sclar: Roughly 3000.
Potter Stewart: And most of them are, in this area of Northern California, aren’t they?
Lee J. Sclar: Yes. Yes, virtually all of them so far as I know. Additional subsequent things which we think tend to show that this area was intended to remain as an Indian reservation are maps of the Commissioner of Indian Affairs reports showing the area continued to be a reservation. Testimony in 1932, the Congress by the Hoopa agency superintendent saying that all of the extension from the square to the ocean as well as the square was all one of the reservation and under the jurisdiction of the Bureau of Indian Affairs. And I point out that a census done on the same year, apparently the last census done on this basis by the BIA showed that there were more Indians living on the lower 20 miles of the extension than on either the other part of the extension, or on the square. There’re also acts from 1920, 1942 and 1958 which confirm the reservation status of this area there explained on the brief, I won’t detail them here. In the National Atlas, the official Atlas of the United States and the 1971 Bureau of Indian Affairs map of Indian land areas both show this area as being part of an Indian reservation. In conclusion, I think to say that the 1892 Act terminated this Indian reservation would go contrary to the requirement of Celestine that there be a clear intent to terminate, would be contrary to the decisions of this Court in Choate v. Trapp, Alaska Pacific Fisheries and Squire v. Capoeman that was -- that are ambiguous, or be it construed in the Indian’s favor. It would be contrary to the holding of this Court in Seymour as the Act of 1892 applying to the Hoopa extension is like the South Colville Act and not like the North Colville Act. And it would work a great injustice on the Yurok Indians whose life is centered here, and who received very small reservation to begin with. Thank you.
Warren E. Burger: Mr. Sachse.
Harry R. Sachse: Mr. Chief Justice and may it please the Court. The United States agrees with the position taken by Mr. Sclar, by the petitioner in this case. And what I want to try to do is put this 1892 Act into a little bit of historical perspective. As Mr. Sclar said, the Yuroks had always lived in that area. They twice had had their reservation recognized by Executive Order 1855 and 1891. The 1891 Act was an obvious reaction to the legal problems that had been recognized in 1889 Court of Appeals case. In 1892, it may be that the House of Representatives set out to take from these Indians much of what had been theirs. But what the House set out to do, the Senate corrected and there’s a varied market contrast between the Bill as it was Act as it was finally passed. And the Act as it was introduced it the House, and the Act as it was finally passed in our view is quite clearly a special allotment Act similar to a number of other allotment Acts that was passed in that general time, and which did not terminate the reservation in question. I’d like to first mention something about the General Allotment Acts. I think that’s important than this. By the 1880’s, most of the Indian reservations had been created, but there was a pressure by the settlers around those reservations to get some of the land in the reservations because they felt the Indians were not utilizing that land. And on the other hand, there was a pressure to keep faith with the Indians and not to take from them what had recently been given to them. A sort of compromise was worked out in the General Allotment Act in 1887 it’s called the Dawes Act. It subsequently been repudiated in the Indian Reorganization Act in 1934. The Dawes Act setup this system that whenever the President thought it was wise to do so, he could require all the Indians within the reservation to take allotments of a particular number of acres each. This would usually leave considerable land in the reservation that was not allotted. President then with the consent of the Indians which was assumed in those days he could obtain would open the rest of the reservation for homesteading. But the fees charged to the homesteaders would be used for the benefit of the Indians who lived on the reservation. Now, that was the General Allotment Act. The General Allotment Act did not require the President to open any particular reservation in this way, and Congress passed a number of special allotment acts. We’ve listed those that have been in litigation on page 22 of our brief, footnote 18. The special allotment acts would take the matter out of the hands of the President and the tribe and Congress would say “We want allotments made on a particular piece of land. We want -- once the allotments are made, we want to open the rest of it to settlement and we want the funds collected from the settlers to be administered by the Government for the benefit of the Indians that lived on that land.” Many of the special allotment acts made a particular reference to the General Allotment Acts, saying that the allotments would be made under the terms of the General Allotment Act. It’s very significant that the funds obtained in such an Act would be used for the benefit of the Indians who remained in the reservation, and this matter of course continued federal involvement with that reservation, both in handling the land transactions and administering the funds that would be created by this procedure. In our view, the 1892 Klamath River Act is that kind of special allotment act, and in our brief when we cited the language of the Act, we put in dark provisions that part added by the Senate which together with the final paragraph that been there all along make this Act exactly a special allotment act of the area of that reservation that was affected. Now, --
William H. Rehnquist: Then the ultimately homesteaded lands would be within the reservations?
Harry R. Sachse: That’s correct. Now, this Court early acted --
Byron R. White: Then you would think to think that even if some would want it, some was homesteaded and the people and all the restriction on the allotments have expired in allotted land dispensable to what?
Harry R. Sachse: Unless Congress had in some -- we don’t reach that issue here because there still is allotted restricted land in this reservation.
Byron R. White: Well, let me ask you, can an Indian reservation that’s along the river belong to the base bed of the river?
Harry R. Sachse: Well, in this case, this Court in Donnelly has already held that the Indians owned the bed of that river, and that river has never been taken from them.
Byron R. White: And that has never been allotted to anybody?
Harry R. Sachse: That’s never been allotted to anybody. That’s still communally held Indian land as far as we’re concerned, and there’s not a word in the 1892 Act to take that away.
Byron R. White: Whether that reservation exists or whether it doesn’t, and respect in regards of who owns the river bed, is there some treaty or some law that claiming Indian fishing right? Or is it just ancestral fishing right?
Harry R. Sachse: It’s some way of between the two. They were ancestral fishing rights but this Court in Donnelly held specifically that the 1891 extension that ran snaking 20, 40 miles down the river, was done specifically to preserve the fishing rights that the Indians had in that --
Byron R. White: With what?
Harry R. Sachse: I think the exclusive right to fish in that river?
Speaker: And when did they have exclusive right to fish?
Harry R. Sachse: Since it was made an Indian reservation, the purpose of which is that this area is to be reserved for the Indians, and since all that was --
Byron R. White: Now what --
Harry R. Sachse: -- surplus lands were sold but nothing was done to take it.
Byron R. White: Well, you think that you would be saying that I suppose, since the Indians owned then and still owned the bed of the river that even if all the carrying land was in other foreign ship? The Indians would have the exclusive right to fish in the river?
Harry R. Sachse: I would say, yes -- I would say that but I don’t think this case requires it.
Byron R. White: Would they have whole land because there are some river referring land its own, but in --
Harry R. Sachse: Well, here’s the way I would analyze this case, and then I -- but I think what you’ve raised is also a possible analysis, a possible way to handle the case. The 1891 Act established an Indian reservation for a mile on both sides of the river including the river and going all the way down to the sea. This Court in Donnelly held that one of the primary purposes of establishing that reservation was to secure to the Indians the fishing rights of that river. That reservation has never been abolished. The 1892 Act which let other people than Indians settle in this area while preserving also Indian settlement simply did not abolish the reservation. So the reservation is still an area of federal jurisdiction and protection, except to the extent that Public Law 280 has given the State of California certain criminal and civil jurisdiction within it, but Public Law 280 specifically reserves federally granted fishing rights, and these were granted by the Executive Order as this Court held in Donnelly.
Speaker: But it still may lead to the question of what you said exclusive. The Indians to keep everybody out --
Byron R. White: Well, this issue let me say this, we have -- the issue was not argued below as to exactly what the consequences of this being held to be an Indian reservation would be the court went off on the question that it was not a reservation.
Byron R. White: So for the Indian right and whether or not the kind of fishing the Indian town would do, is the kind of a fishing right that --
Harry R. Sachse: We’ve asked --
Byron R. White: -- totally exercised has not been settled.
Harry R. Sachse: That’s correct. And we’ve only asked this Court to determine the question of whether this remains Indian country. Whether this remains an Indian reservation with the remand after that has been determined to the California courts.
Byron R. White: Do you think that it may be irrelevant whether the reservation existed or not if it’s true that the Indians still own the bed of the river?
Harry R. Sachse: I don’t think it would be irrelevant because I think it would matter from the standpoint of criminal and civil jurisdiction. It would only be irrelevant if the Court were to find that Public Law 280 had granted such total jurisdiction to the State of California that even if it is a reservation all that is left is the ownership of the river. So I think that it still is relevant. I’d like to get back to the specific point that this Court is faced with, and that is has this allotment process terminated the reservation? And because I’m running out of time, I’ll just mention this very quickly. That in United States versus Celestine, the Court first had to determine this problem 215 U.S. and in that case, Court held in a careful opinion that the General Allotment Act is inconsistent with termination of a reservation that allotments under that Act and even disposal of land to non-Indians does not terminate a reservation. In United States versus Nice, at 241 U.S., these are all in our brief. The Court held that a special allotment act should be interpreted in pari materia in accordance with the policy of the General Allotment Act, and that a special allotment act on the Sioux reservation, though it required the Sioux to take on that reservation, to take allotments, required the President to dispose of the extra land, did not terminate federal jurisdiction, did not terminate the reservation, did not terminate federal jurisdiction even as to the land that was disposed of to non-Indians. This same policy was recognized more recently by this Court in Seymour versus Superintendent, and also has been codified by Congress in its definition of Indian country, as including all the land within the boundaries of an Indian reservation whether patented or allotted or not. I want to -- there’ve been two very recent cases we mentioned in our brief also, one in the Eighth Circuit, City of New Town and another one the Supreme Court of South Dakota, State versus Molash that have the same consistent interpretation of special allotment acts indistinguishable from this 1892 Klamath River Act. And in closing, I would, since I assume I’m out of time. I refer the Court to page 17 of our brief where we have samples of language that Congress used when it did want to discontinue a portion of a reservation. “The Smith River Reservation is hereby discontinued” Congress said, or “the Reservation lands of the Ponca, Otoe and Missouria Indian reservations be and they are hereby, abolished.” There’s been no confusion between an Act that simply opens a reservation to allotment and settlement, and one that abolishes the boundaries of a reservation. Thank you.
Warren E. Burger: Thank you. Mr. Walston I think we won’t ask you to divide your argument. We’ll let you begin fresh in the morning.
Roderick Eugene Walston: Okay thank you, Your Honor.